Citation Nr: 1724779	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for strain, right hip.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  However, during the pendency of the appeal, the Veteran relocated, and jurisdiction transferred to the RO in Houston, Texas.

The Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2016; a transcript of the hearing is of record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in May 2016 for additional development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to conduct an additional VA examination in light of the Court of Appeals for Veterans Claims' (Court) recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  Disabilities evaluated on the basis of limitation of motion, such as the Veteran's right hip disability, require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), pertaining to functional impairment.  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's right hip was most recently examined at a VA contract examination in July 2016, but unfortunately, the examination report does not fully meet the specifications of Correia.  The examination report contains range of motion testing for what is presumably active motion and weight-bearing and nonweight-bearing, but not for passive motion.  An additional examination is therefore necessary under 38 C.F.R. § 3.159(c)(4) to ensure compliance with the Court's decision in Correia.

Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding post-service treatment records from the Texas Valley Coastal Bend HCS from May 2016 to present.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any outstanding private treatment records relevant to the issue currently on appeal.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected right hip strain.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

The examination must include range of motion studies of the right and left hips.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  Both hips must be tested for pain on both active and passive range of motion with weight bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




